FILED
                            NOT FOR PUBLICATION                             JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30123

               Plaintiff - Appellee,             D.C. No. 1:06-cr-00073-SPW

  v.
                                                 MEMORANDUM*
MICHAEL W. RYAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Michael W. Ryan appeals pro se the district court’s denial of his motion to

terminate early his supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ryan contends that the district court abused its discretion in denying his

motion to terminate his supervised release by failing to use the correct legal

standard and by improperly relying on the allegedly harsh sentence he received for

the underlying offense. Contrary to Ryan’s contention, the district court properly

identified the relevant 18 U.S.C. § 3553(a) factors, considered Ryan’s arguments,

and applied the correct legal standard in determining that early termination of

supervised release was not warranted by his conduct and the interest of justice. See

18 U.S.C. § 3583(e)(1); United States v. Emmett, 749 F.3d 817, 819 (9th Cir.

2014).

      Ryan also alleges that the district court improperly denied early termination

of supervised release based on out-of-court communications with the sentencing

judge. Ryan’s allegation has no support in the record.

      Ryan’s motion to enlarge the record on appeal, or, in the alternative, for

judicial notice is DENIED.

      AFFIRMED.




                                          2                                      14-30123